        Case 3:21-cr-00115-CHB-CHL Document 8 Filed 09/13/21 Page 1 of 1 PageID #: 16

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Western District
                                             __________         of of
                                                         District  Kentucky
                                                                      __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     3:21CR-115-CHB
                    BRONSON MEADOR                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          BRONSON MEADOR                                                                                               .


Date:          09/13/2021                                                                s/ Donald J. Meier
                                                                                         Attorney’s signature


                                                                                          Donald J. Meier
                                                                                     Printed name and bar number
                                                                                       629 S. Fourth Avenue
                                                                                       200 Theatre Building
                                                                                       Louisville, KY 40202

                                                                                               Address



                                                                                            E-mail address

                                                                                          (502) 584-0525
                                                                                          Telephone number

                                                                                          (502) 584-2808
                                                                                             FAX number
